DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art, US 8971831 B2 and 9413301 B2, does not teach nor render obvious a power amplifier circuit that has, in combination with other limitations, the first capacitance circuit comprises a third transistor having a seventh terminal, an eighth terminal, and a ninth terminal, the eighth terminal being electrically connected to the fifth terminal of the second transistor, and the seventh terminal being electrically connected to the first terminal of the first transistor; the second capacitance circuit comprises a fourth transistor having a tenth terminal, an eleventh terminal, and a twelfth terminal, the eleventh terminal being electrically connected to the second terminal of the first transistor and the tenth terminal being electrically connected to the fourth terminal of the second transistor, wherein the ninth terminal of the third transistor is electrically connected to the seventh terminal of the third transistor, and wherein the twelfth terminal of the fourth transistor is electrically connected to the tenth terminal of the fourth transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/Primary Examiner, Art Unit 2843                                                                                                                                                                                                        September 10, 2022